Citation Nr: 1042750	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-36 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for status post torn right 
Achilles tendon, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left little finger, currently rated 
noncompensable.

3.  Entitlement to an increased rating for osteochondroma of the 
left leg, currently rated 10 percent disabling.

4.  Entitlement to an effective date earlier than April 3, 2007 
for the grant of a total rating for compensation purposes based 
on individual unemployability (TDIU).

5.  Entitlement to eligibility for Dependents' Educational 
Assistance (DEA).

6.  Entitlement to a permanent status of the total disability 
rating.



REPRESENTATION

Appellant represented by:	Jessica Cleary, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to August 
1999.

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision and a June 2009 Decision 
Review Officer (DRO) decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  
In the September 2007 decision, the RO denied entitlement to an 
increased rating in excess of 20 percent for status post torn 
right Achilles tendon, an increased compensable rating for 
residuals of a broken left little finger, and an increased 
compensable rating for osteochondroma of the left leg.

In the June 2009 decision, the DRO granted a TDIU, effective 
April 3, 2007, and denied entitlement to eligibility for DEA.

In October 2008, the RO granted an increased 10 percent rating 
for osteochondroma of the left leg, effective April 3, 2007.

The Veteran testified before the undersigned at a July 2010 
videoconference hearing.  A transcript of the hearing has been 
associated with his claims folder.

The issues of entitlement to eligibility for DEA and entitlement 
to a permanent status of the total disability rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.


FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification that a withdrawal of the 
appeal as to the issues of entitlement to increased ratings for 
status post torn right Achilles tendon, residuals of a fracture 
of the left little finger, and osteochondroma of the left leg, 
and entitlement to an earlier effective date for the grant of a 
TDIU, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
Id.  In the present case, the Veteran's representative stated on 
the record during the July 2010 hearing that the Veteran wished 
to withdraw the appeal for increased ratings for status post torn 
right Achilles tendon, residuals of a fracture of the left little 
finger, and osteochondroma of the left leg, and entitlement to an 
earlier effective date for the grant of a TDIU.  Therefore, the 
Veteran has withdrawn the appeal as to these issues and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, as to the issues of entitlement to increased ratings 
for status post torn right Achilles tendon, residuals of a 
fracture of the left little finger, and osteochondroma of the 
left leg, and entitlement to an earlier effective date for the 
grant of a TDIU, is dismissed.


REMAND

The medical evidence pertaining to whether the Veteran is 
permanently and totally disabled by reason of his service 
connected disability consists of a January 2001 VA psychiatric 
examination report and an October 2007 individual unemployability 
assessment from Self Work.

The January 2001 VA examination report includes an opinion that 
the Veteran was not permanently and totally disabled due to his 
service-connected psychiatric disability, however no explanation 
or reasoning for this opinion was provided.  The October 2007 
individual unemployability assessment includes an opinion that 
the Veteran's service-connected emotional symptoms and related 
functional limitations pointed to a total and possibly permanent 
inability to perform sustained, gainful work.  Earlier in that 
opinion the author suggested that the Veteran would remain 
unemployable into the foreseeable future, if he did not resume 
aggressive psychotherapy and psychiatric intervention.

Although the January 2001 and October 2007 opinions provide some 
evidence as to whether the Veteran is permanently and totally 
disabled, they are inadequate because of the lack of a rationale 
for the October 2001 opinion and the inconclusive nature of the 
October 2007 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a medical 
opinion comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and sufficiently 
informed); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinions that are speculative, general, or inconclusive in nature 
cannot support a claim).

Thus, it is not clear from the evidence of record whether the 
Veteran's service-connected disabilities are totally and 
permanently incapacitating.  Therefore, a remand is necessary to 
afford the Veteran a VA examination to obtain a medical opinion 
as to whether his service-connected disabilities are totally and 
permanently incapacitating.

In the June 2009 decision, the DRO denied entitlement to 
eligibility for DEA.  In July 2009, the Veteran submitted a 
notice of disagreement with the June 2009 decision.  Accordingly, 
a statement of the case is required as to this issue.  
38 U.S.C.A. § 7105(c) (West 2002).  Although acknowledged by the 
RO, a statement of the case has not yet been issued and the Board 
is required to remand this issue for issuance of the necessary 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should issue a statement of the case 
as to the issue of entitlement to 
eligibility for DEA.  This issue should not 
be certified to the Board unless a 
sufficient substantive appeal is submitted.

2.  Schedule the Veteran for a VA 
examination to determine whether his 
service-connected disabilities are totally 
and permanently incapacitating.  All 
indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected disabilities (bipolar 
disorder, status post torn right Achilles 
tendon, osteochondroma of the left leg, 
residuals of a fracture of the left little 
finger, and status post umbilical hernia 
repair) either individually or combined 
render him totally and permanently 
incapacitated. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

3.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

4.  If any benefit for which a sufficient 
substantive appeal has been received 
remains denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


